—In an action to recover damages, inter alia, for legal malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Di Tucci, J.), dated April 1, 1993, as (1) denied her motion for leave to enter a default judgment, and (2) granted that branch of the defendants’ cross motion which was to compel her to accept their answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff rejected the defendants’ answer on the basis that it was not properly verified (see, CPLR 3020 [c]; 3022). We conclude, under the particular circumstances of this case, that the failure to reject the unverified answer within 24 hours of its receipt constituted a waiver of the defect and that "there is no evidence that a substantial right has been prejudiced and the complained of defect should therefore be ignored” (Matter of Ireland v Town of Queensbury Zoning Bd. of Appeals, 169 AD2d 73, 76, citing CPLR 3026; Matter of Nafalski v Toia, 63 AD2d 1039; State of New York v McMahon, 78 Misc 2d 388; see also, CPLR 2001; Matter of Lentlie v Egan, 94 AD2d 839, affd 61 NY2d 874; Matter of Houghwot v Town of Kiantone, 69 AD2d 1011; Matter of Ames Dept. Stores v Assessor of Town of Concord, 102 AD2d 9). Thompson, J. P., Bracken, Sullivan and Altman, JJ., concur.